424 F.2d 1369
UNITED STATES of America, Plaintiff-Appellee,v.Adolfo GABALDON, Defendant-Appellant.
No. 25098.
United States Court of Appeals, Ninth Circuit.
May 19, 1970.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Adolfo Gabaldon, in pro. per.
Harry D. Steward, U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before DUNIWAY and ELY, Circuit Judges, and BYRNE, District Judge*.
PER CURIAM:


1
Appellant's contentions are answered by our decisions in Witt v. United States, 9 Cir., 1969, 413 F.2d 303, and United States v. Jetter, 9 Cir., 1970, 421 F.2d 839.


2
Affirmed.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation